DETAILED ACTION
1)
          Applicant’s election without traverse of invention I, drawn on claims 1-7, in the reply filed on 11/22/2022, is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claim 9 is cancelled.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     2)       Claims 1-7, are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mihara et al. (US 2012/0247695).
Claims 1-2: Mihara discloses a raw material to make a fiber body, a sheet of fiber paper.  The raw material to make a paper includes first fibers and second fibers for a total fiber content of 80 to 99.5 mass %.   The raw material to make a paper includes binder content 0.5 to 20 mass %. [0059].  The ratio of fibers to binder is within the claimed range.   Mihara discloses the invention or in the least the differences if any are small and would have been obvious to one skilled in the art at the time the invention was filed.
Claim 3: the invention is disclosed per claim 1, above.  Granular binders, such as, colloidal silica, fumed silica, zirconia sol, titania sol, alumina sol, bentonite and kaolin are discloses [0052]. 
Claim 4: the invention is disclosed per claim 1, above.   The binder is a thermoplastic resin [0052].
Claim 5: the invention is disclosed per claim 1, above.   The binder is starch  [0052].
Claim 6: the invention is disclosed per claim 1, above.   The average fiber length is disclosed 1 to 100 mm [0018].
Claim 7: the invention is disclosed per claim 1, above.   The fiber body producing raw material is structurally disclosed.  How the raw material is used does not structurally differentiate over the prior art. 

Conclusion
3)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/MARK HALPERN/Primary Examiner, Art Unit 1748